DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 15, 2021 has been entered. Applicant’s amendments to the independent claims 1, 6, 15, 25 and 30 have overcome the rejections under 35 U.S.C § 103 previously set forth in the Non-Final Office Action mailed May 17, 2021.
Claims status
Claims 1 – 4, 6 – 13, 15 – 23 and 25 – 35 remain pending in the application.
Claims 1, 6, 15, 25 and 30 were amended.
Claims 5, 14, 24 and 30 were previously withdrawn due to a restriction requirement
In view of the amendment filed 11/15/2021, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over GALATI et al. (US PGPub. No. 2010/0285170 A1; Galati), in view of ANTONI VAN DEN BRINK (DE 195 32 978 A1; with machine English translation; Brink), as evidenced by S.S. WHITE Technologies UK Ltd (2016; NPL_1), and further in view of De Blasi (US PGPub. 2009/0232931 A1; Blasi).
Regarding claim 1, Galati discloses an injection molding apparatus (10) comprising an injection molding machine (Fig. 1), 
a heated manifold (24), 
a mold (12) having a cavity (see [0082], “a mold 12 has a cavity”), 
a downstream flow channel (central axial bore 21) capable of receiving a selected injection fluid from the heated manifold (24), the downstream flow channel routing the received selected injection fluid to a gate (20) that communicates with the cavity of the mold (12) – Galati’s [0083] discloses, “The nozzle 18 is an elongated tubular article 19 typically made of stainless steel and having a central axial bore 21 through which the molten plastic travels to the gate 20 and into the mold cavity,”
a valve pin (elongated valve pin, 30) adapted to be controllably driven upstream and downstream within the downstream flow channel (21) between gate open and gate closed positions [0083], 
“Above/upstream of the manifold 24, a pair of upper and lower mounting plates 39, 45 are provided in or on which the actuator 70 is mounted,” wherein
the actuator/rotor (70) is insulated or isolated from significant or substantial heat conductive communication with the heated manifold (24) – Galati’s [0087 discloses, “During the time when the manifold 24 is being heated to a higher temperature than the mounting plates and actuator, it is desirable to provide a radial clearance to allow the valve pin assembly, which is mounted to the manifold by the bushing 28 and travels radially therewith and is also being heated via the manifold, to move radially together with the manifold with respect to the mounting plate and the axial path of travel of the actuator so as to prevent the application of undesirable side bending forces on the valve pin assembly.”
Therefore, one of ordinary skill in the art would have understood – from Galati’s disclosed structure – that the actuator (70), being located in or on mounting plates 39, 45 – therefore, not in direct thermal contact with manifold 24, is insulated or isolated from significant or substantial heat conductive communication with the heated manifold, as claimed (e.g. see Fig. 1). 
Furthermore, Galati’s [0003] recognizes the need for insulation:
“the pin may transmit heat from a hot part to a cold part of the machine, which again would be undesirable. There is thus a need to provide a mechanism for coupling a pin to an actuator which translationally drives the pin so as to maintain alignment, prevent deformation of the pin and/or prevent undesired thermal transmission to the actuator and/or other parts of the injection molding apparatus.”

However, Galati is silent to the actuator being interconnected to the valve pin via one or more elongated cables having a length and a cable axis, wherein the one or more elongated cables are flexibly bendable along at least a portion of their axis into a curved or curvilinear configuration, the actuator being mounted and the length of the elongated cables being selected such that the actuator and the valve pin being interconnected via the one or more elongated flexible cables in an arrangement such that the valve pin is controllably drivable by the actuator along a linear path of movement between the gate closed and gate open positions.

In the same field of endeavor of injection molding apparatus and methods, Brink discloses an actuating arrangement for shut-off needles (valve pin) of injection devices [0001], which, allows a structurally simple and transverse force-free transmission of the forces generated by a drive element (the forces generated by the drive element are a result of the drive element being driven by an actuator/rotor) for moving the shut-off needle between the shut-off (gate closed) and open positions [0004]. Brink discloses that the shut-off needle 11 (valve pin) and the drive element (17) are coupled via a flexible transmission element (analogous to the instant application motion converters, see e.g., 228) [0024], guided along a guide channel (see Brink’s Fig. 1), for transmitting a force generated by the drive element to the shut-off needle 11 [0005]. 
Brink discloses that the drive element 17 could be couple to a rotary to linear motion converter (a substitution of a known element, in this case the flexible transmission element, for another which involves the same motion-converting action), such as an eccentric (eccentric cam) provided on a rotatable shaft (analogous in function to the claimed elongated cable) and to move it (linear movement by the eccentric cam) by rotating the shaft [0018]. Brink’s [0006] discloses:
“the invention has the advantage that the drive element (in this case, a combination of an actuator/rotor driving the drive element 17) can be arranged at almost any point in or outside the actual injection device, so that, on the one hand, a compact design of the injection device is possible and, on the other hand, the drive element is not exposed to the high temperatures prevailing in the injection device. In addition, it is possible to arrange the drive member in such a way that it is easily accessible for any adjustment or maintenance work that may be necessary.”
Furthermore, Brink discloses several alternatives for the flexible transmission element [0007], in particular, Brink’s [0010] discloses:
“Depending on the type and configuration of the injection device and in particular depending on the size of the forces to be transmitted, a Bowden cable can advantageously also be used as a flexible transmission element.”
A Bowden cable is a flexible shaft (analogous to “flexibly bendable elongated cable”), as evidenced by NPL_1: 
“A flexible shaft, sometimes called a bowden cable, transmits rotary motion much like a solid shaft, but it can be routed over, under, and around obstacles that would make using a solid shaft impractical,” (NPL_1, p. 1).

	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Galati’s apparatus so that the actuator is being interconnected to the valve pin via one or more of Brink’s elongated flexibly bendable cables (Bowden cable) interconnected to the actuator/rotor by a drive element 17. 
One of ordinary skill in the art would have been motivated to modify Galati’s apparatus for the purpose of avoiding the actuator/rotor driving the drive element of being exposed to the high temperatures prevailing in the injection device, additionally, to arrange the actuator/rotor driving the drive member in such a way that it is easily accessible for any adjustment or maintenance work that may be necessary, as taught by Brink’s [0006].

However, as to the newly amended limitation regarding the one or more elongated cables (235, 237, 248, 249) being “arranged apart from engagement with the heated manifold (206),” the combination of Galati in view of Brink fails to specifically disclose such an arrangement. More specifically, in Brink’s the interconnection between the actuator/rotor by the drive element and flexible transmission element to the valve pin 11 happens inside the nozzle head (3), which is in direct thermal contact with the hot runner nozzle (5) (analogous to the claimed heated manifold) – e.g. see Brink’s Fig. 1.

In the same field of endeavor of injection nozzles for guiding hot-melt materials within a mold, Blasi discloses  an injection nozzle having a transmission capable of 
Blasi at [0017] discloses that the nozzle needle and/or the transmission is at a spacing from the melt passage between the melt passage and an actuation element of the actuator, reducing the thermal influence on the transmission and the nozzle needle, therefore preventing malfunctions due to thermal overload. 
Therefore, a PHOSITA would have found the substitution of Galati/Brink’s nozzle arrangement, more specifically Brink’s flexible transmission element interconnecting the valve pin with the actuator via the drive element inside the nozzle head (3), with the nozzle arrangement disclosed by Blasi, wherein the interconnection between the valve pin and the actuator is done via an add-on unit (transmission element) that can be detachably connected to the injection nozzle, by known methods with no change in their respective functions to be obvious. 


It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Galati/Brink’s apparatus so that the actuator is being mounted and the length of the elongated cables (e.g., Brink’s Bowden cables) being selected such that the actuator and the valve pin being interconnected via the one or more elongated flexible cables, in an arrangement such that the valve pin is controllably drivable by the actuator along a linear path of movement between the gate closed and gate open positions, as taught by Blasi, since “A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness.” See MPEP 2143, "KSR" rationale B.
One of ordinary skill would have been motivated to modify Galati/Brink in view of Blasi, since Blasi teaches that said “add-on” arrangement outside the nozzle heated zone reduces the thermal influence on the transmission and the nozzle needle, therefore preventing malfunctions due to thermal overload. [0017].
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in an injection molding machine having an actuator interconnected to the valve pin via one or more elongated cables (Brink’s flexible Bowden cables) arranged apart from engagement with the heated manifold. See MPEP 2143, KSR Rationale “A”.


Regarding claim 2, Galati/Brink/Blasi discloses the apparatus according to claim 1, wherein the actuator/rotor (70) comprises an electrically powered motor (Galati’s [0040], “an electric actuator motor”), having a rotatably driven rotor (e.g. Brink’s eccentric cam) interconnected to a distal end of the one or more of the elongated cables (Brink’s Bowden cables; Brink’s [0018] discloses that it is also possible to fasten the flexible transmission element (elongated cable) to a rotatable shaft (rotor) and to move it by rotating the shaft), and a proximal end of the one or more elongated cables being interconnected to the valve pin (30) – see Galati’s Fig. 5, wherein a proximal end (actuator coupling 80), which is connected to Brink’s cable as modify in claim 1, is interconnected to the valve pin 30 by the pin head adapter 94 (Galati’s [0086]). Additionally, see Blasi at [0009-13].

Regarding claims 3 and 4, Galati/Brink/Blasi discloses an apparatus according claim 1 and claim 2, respectively, wherein the actuator (70) comprises a rotor (actuator shaft 75) having a rotor axis (AA). As to the limitation, “the rotor being controllably drivable or driven to controllably rotate the rotor around the rotor axis,” the Examiner has considered it. However, the applicant is reminded that the manner of operating the device does not differentiate apparatus claim from the prior art, as per MPEP § 2114 (II):
“[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647
	Furthermore, Brink’s [0018] discloses that it is also possible to fasten the flexible transmission element 15 (elongated cable/bowden) to an eccentric (eccentric cam) provided on a rotatable shaft (rotor) and to move it by rotating the shaft. Therefore, the rotor (Brink’s rotatable shaft) is directly rotatably interconnected to the eccentric cam (a rotary to linear motion converter) that is interconnected to a distal end of the one or more elongated cables (Brink’s Bowden cables) in an arrangement wherein the one or more elongated cables are controllably drivable linearly or in a linear back and forth motion along the cable axis via controlled driven rotation of the rotor around the rotor axis (see Brink’s Fig. 1, and [0005]), wherein a proximal end  of the one or more elongated cables (15) is interconnected to an upstream end of the valve pin (11) in an arrangement such that the valve pin is controllably drivable along the linear path of movement in unison with the linear back and forth motion between the gate closed and gate open positions – see Brink’s [0005].
	Regarding the drive member being interconnected to the proximal end of the cable (Claim 3), or being connected to the distal end of the cable (Claim 4), the examiner has considered it. However, Applicant is reminded that “It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400 – as per MPEP § 2144.04 (VI) (C).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange Galati/Brink/Blasi’s rotary to 
One would have been motivated to rearrange Galati/Brink/Blasi’s rotary to linear converter’s drive member for the purpose of providing an apparatus, wherein – for example, the drive member is at the distal end of the cable – so that less mechanical parts are  close to the molds/manifold, since Brink teaches the invention has the advantage that the drive element can be arranged at almost any point in or outside the actual injection device, so that, on the one hand, a compact design of the injection device is possible and, on the other hand, the drive element is not exposed to the high temperatures prevailing in the injection device [0006].


Claims  6 – 13, 15 – 23, and 25 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Galati in view of Brink and Blasi, as evidenced by NPL_1, and as applied to claim 1, and further in view of GALATI (US PGPub. No. 2014/0319729 A1; Galati’2).
Regarding claims 6, 15, 25 and 30, for brevity purposes, as to the limitations shared between the device of claim 1 and claims 6, 15, 25 and 30, see the above discussion of claim 1. The examiner is addressing those limitations that are additional to the device of claim 1 contained in claims 6, 15, 25 and 30, below: 
Regarding claims 6, 15, 25 and 30, Galati/Brink/Blasi discloses an injection molding apparatus (10), as discussed in claim 1 above, except for a rotary to linear motion  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange Galati/Brink/Blasi’s rotary to linear converter’s drive member, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 

However, additionally, or, alternatively:
In the same field of endeavor of injection molding apparatuses and methods, Galati’2 discloses an apparatus for controlling the rate of flow of fluid mold material (Abstract). Galati’2 discloses a rotary to linear motion converter (e.g. 195, and [0095] “transmission gear 190, 72, the transmission linear conversion screw 195, the axis of the rotor 61 of the motor 64”), see Fig. 2 and Fig. 3B. Galati’2 [0090] discloses, “FIGS. 3A, 3B shows a gearing arrangement where a circular gear 800 attached to distal end of motor drive shaft 61 (rotor) is controllably rotatably drivable 61R around axis Y to drive XX the gear rack 802 (linear travel converter) along axis X via meshing of the gears of gear 800 with the gears of rack 802, the rack 802 being fixedly attached to the upstream end of a linear traveler rod 197a that is interconnected at its downstream end to coupler 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Galati/Brink/Blasi’s apparatus with Galati’2 rotary to linear motion converter having a drive member (rack, 802) (Fig. 3B), by interconnecting Galati’2 gear 800 to a proximal end (PE) of the one or more of Brink’s elongated cables, which are controllably driven by the rotor being interconnected to a distal end of one or more elongated cables, the rotary to linear motion converter being interconnected to an upstream end of the valve pin, as taught by Galati’2.
One of ordinary skill in the art would have been motivated to modify Galati/Brink/Blasi’s apparatus with Galati’2 rotary to linear motion converter for the purpose of positioning the actuator/rotor outside the apparatus heated parts, avoiding the drive element (actuator/rotor) being exposed to the high temperatures prevailing in the injection device, additionally, to arrange the drive member in such a way that it is easily accessible for any adjustment or maintenance work that may be necessary, as taught by Brink’s [0006].
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in an injection molding apparatus  having the actuator position outside the molds and clamps, for example. See MPEP 2143, KSR Rationale “A”.

Regarding claims 7, 17, 26, 31: It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Galati/Brink//Blasi/Galati’2’s apparatus so that the rotor is mounted in a position or location remote from the heated manifold, such that the rotor is isolated from substantial heat communication with the heated manifold, wherein the rotor remains interconnected to the valve pin via one or more of Brink’s elongated flexibly bendable cables (Bowden cable), for the purpose of avoiding the drive element (actuator/rotor) of being exposed to the high temperatures prevailing in the injection device, additionally, to arrange the drive member in such a way that it is easily accessible for any adjustment or maintenance work that may be necessary, as taught by Brink’s [0006].

Regarding claims 8, 18, 27, 32: It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Galati/Brink/Blasi/Galati’2 apparatus so that the one or more elongated cables have a length selected such that the rotor is mountable in a location remote from the heated manifold such that the rotor is isolated from substantial heat communication with the heated manifold, as taught by Brink. 
One of ordinary skill would have been motivated to pursue the modification for the purpose of avoiding the drive element (actuator/rotor) of being exposed to the high temperatures prevailing in the injection device, additionally, to arrange the drive element in such a way that it is easily accessible for any adjustment or maintenance work that may be necessary, as taught by Brink’s [0006].

Regarding claims 9, 19, Galati/Brink/Blasi/Galati’2 discloses an apparatus according to claim 6, wherein the rotor is driven by electrical energy (e.g. Galati’s [0049]; “an actuator coupling mounted to a drive shaft of the electric motor”).

Regarding claims 10, 20, 33, Galati/Brink/Blasi/Galati’2 discloses an apparatus according to claim 6, wherein the rotor comprises a drive rotor or shaft of an electric motor (e.g. Galati’s [0049]; “an actuator coupling mounted to a drive shaft of the electric motor”).

Regarding claims 11, 21, 28, 34, Galati/Brink/Blasi/Galati’2 discloses an apparatus according to claim 6, except for, wherein the one or more elongated cables comprises a first cable interconnected to a second cable.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Galati/Brink/Blasi/Galati’2 by duplicating the one or more elongated cables, so that the cables comprise a first cable interconnected to a second cable, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. 
One would have been motivated to duplicate Brink’s elongated cables so that the cables comprises a first cable interconnected to a second cable, e.g. if the length of the available cable is limited, for the purpose of having a cable length such that the rotor is mountable in a location remote from the heated manifold such that the rotor is isolated from substantial heat communication with the heated manifold, since Brink teaches the invention has the advantage that the drive element can be arranged at almost any point in or outside the actual injection device, so that, on the one hand, a compact design of 

Regarding claims 12, 22, 29, 35: It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange Galati/Brink/Blasi/Galati’2’s one or more  elongated cables comprising a first cable interconnected to a second cable (as discussed in claim 11), so that the first cable has a distal end interconnected to the rotor and a proximal end interconnected to a distal end of the second cable, the second cable having a proximal end interconnected to the rotary to linear motion converter, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 (VI) (C).
One would have been motivated to rearrange Galati/Brink/Blasi/Galati’2’s one or more  elongated cables comprising a first cable interconnected to a second cable (as discussed in claim 11), so that the first cable has a distal end interconnected to the rotor and a proximal end interconnected to a distal end of the second cable, the second cable having a proximal end interconnected to the rotary to linear motion converter, for the purpose of having a cable length such that the rotor is mountable in a location remote from the heated manifold such that the rotor is isolated from substantial heat communication with the heated manifold, since Brink teaches the invention has the advantage that the drive element can be arranged at almost any point in or outside the actual injection device, so that, on the one hand, a compact design of the injection device 

Regarding claims 13, 23: Galati/Brink/Blasi/Galati’2 discloses an apparatus according to claim 6, further comprising a torque increasing or rotational speed reducing device (e.g. Galati’2 gear box 58; see [0095] “transmission gear 190, 72, the transmission linear conversion screw 195, the axis of the rotor 61 of the motor 64”), interconnected to and between the rotor (61) and the elongated cable (Brink’s 15). As to the limitation, “in an arrangement wherein the rotational movement (R) of the rotor (240, 252, 2202) is transmitted to the elongated cable (235, 237, 248, 249, 2206) at a lower rotational speed (R3) and a higher torque,” the Examiner has considered it. However, the applicant is reminded that the manner of operating the device does not differentiate apparatus claim from the prior art, as per MPEP § 2114 (II):
“[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647
Nonetheless, Galati/Brink/Blasi/Galati’2 apparatus’ gear box 58 is capable of transmitting the rotational movement (61R) of the rotor (61) to the elongated cable (15) at a lower rotational speed (R3) and a higher torque.

Regarding claim 16, Galati/Brink/Blasi/Galati’2 discloses an apparatus according to claim 15, wherein the one or more elongated cables (Brink’s 15) are flexibly bendable along at least a portion of their axis into a curved or curvilinear configuration (e.g. see Brink’s Fig. 1 and/or NPL_1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-13, 15-23 and 25-30 have been considered but are not persuasive.

In response to applicant's arguments against the references individually (see Remarks, p. 10, “the cited Galati '170 reference does not anywhere suggest mounting of an actuator in a location that insulates or isolates the actuator from heat communication with the heated manifold as called for by all of the independent claims.” Pointing out the differences between the claimed invention and each individual reference is not sufficient to overcome a rejection based on a combination of the references, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the prior art of Brink and/or Blasi presented by the examiner teaches the use of externally locating the actuator so as to prevent malfunctions due to thermal overload, see the discussion of claim 1 above.
In response to applicant's argument that “the cited Van den Brink '978 reference does "not" disclose or suggest a flexible cable that acts as a "drive" between the actuator and the valve pin. Regarding the reference in Van Den Brink of the use of a Bowden cable, Applicant notes in particular that Van Den Brink reference does "not" suggest the use of a Bowden cable for use as a "drive" element of the electric actuator as the claims of this application call for.” (i.e., see Remarks, p. 10, ¶4, last two sentences). It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, the examiner respectfully points out to the Applicant that in fact, Brink does disclose the use of the Bowden cable as a drive member between the actuator and the nozzle valve pin, e.g. see Brink at [0024]. Moreover, if Brink’s disclosure is construed in view of the language in Applicant’s claim 1, wherein the claim calls for the interconnection between the valve pin and the actuator to be only via the one or more elongated cables (see Applicant disclosure at [0006] and Fig. 2, where it is shown that a transmission element is disposed between the valve pin and the cables); that is, if Brink’s flexible transmission element 15 (which Brink teaches could be a Bowden cable), is construed as to be a continuation of the drive member 17 interconnecting the actuator located at a distance from the heated manifold, to the valve pin, as Applicant’s claim 1 appears to be interpreting Applicant’s invention. 
The examiner notes that in reality, Applicant’s one or more elongated cables are not directly interconnected to the valve pin (as claimed in claim 1, for example), but in 
Therefore, the limitation not being directly addressed by Galati/Brink is not the interconnection by flexible means, but that the interconnection not being arranged apart from engagement with the heated manifold – limitation for which the prior art of Blasi is being presented by the examiner. 
Applicant is respectfully reminded that, “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.”  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP59-186564U (of record, filed 01/20/2021); Related to a gate valve nozzle, the gate valve is configured to open and close a channel in a valve casing by moving a valve body up and down by rotating a valve shaft, the valve body being screwed into a lower end portion of the valve shaft, wherein a bellows is provided between the valve casing and the valve body so as to surround and shield the valve shaft in the valve casing, and a flexible shaft is provided on an upper end of the valve shaft, the flexible shaft being connected to a rotational driving source. See Fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744